



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: R. c. Halich, 2015 ONCA 76

DATE: 20150203

DOSSIER: M44068

La juge van Rensburg (en
    chambre)

ENTRE

Sa Majesté la Reine

Intimée

et

Khalid Halich

Requérant

Khalid Halich, en
personne

Cameron Fiske,
amicus curiae

Philippe G. Cowle, pour lintimée

Date de laudience : le 7
    janvier 2015

INSCRIPTION

[1]

Le requérant a été reconnu coupable de deux
    infractions aux termes des articles 2(3)(b) et 2(1)(a) de la
Loi sur
    lassurance-automobile obligatoire
, L.R.O. 1990, c. C.25. Il demande
    lautorisation dinterjeter appel à cette cour.

[2]

Devant la cour de première instance, le
    requérant a comparu par lentremise dun représentant, un parajuriste, qui a
    plaidé coupable. Le requérant na pas comparu en personne devant la cour et
    laudience sest déroulée en anglais.

[3]

Le parajuriste a indiqué à la cour de première
    instance quil était autorisé à plaider coupable et a présenté des arguments
    sur la peine. La peine minimale a été réduite en raison des capacités
    financières restreintes du requérant.

[4]

Le requérant a interjeté appel. Lors de son
    appel devant le juge de la Cour de lOntario, il était aidé par un interprète. Par
    lintermédiaire de linterprète, il a indiqué :
«I asked for an
    appeal in French to help me, so I came here to indicate that at the time that
    they stopped me, that I actually did have insurance».
Il a
    également dit
: There was a problem of communication with the
    paralegal. Thats why I came by myself here today to defend myself, to explain,
    to explain my situation ».
Le juge a demandé au requérant
    de confirmer quil avait autorisé son représentant à plaider coupable devant la
    cour de première instance. Après que le requérant a confirmé ceci, le juge a
    rejeté lappel.

[5]

Devant cette cour, le requérant insiste sur le
    fait quil croyait avoir une assurance automobile au moment où il a été arrêté
    par la police. L
amicus
soumet que les droits linguistiques du requérant, qui est
    francophone, nont pas été respectés quand il sest présenté pour son appel. Il
    insiste sur le fait quil était évident que le requérant parlait français et
    quil cherchait à exercer son droit à une procédure bilingue. Le juge de la
    cour provinciale aurait dû lui proposer un appel bilingue. Lavocat du
    ministère public maintient que le requérant navait pas droit à un appel
    bilingue selon les lois et procédures qui sappliquent aux instances des
    infractions provinciales, et que même si un appel bilingue lui avait été
    accordé, le résultat aurait été le même puisque le requérant a confirmé quil
    avait plaidé coupable.

[6]

Pour obtenir lautorisation dinterjeter appel à
    cette cour, le requérant doit répondre aux exigences de larticle 131 de la
Loi
    sur les infractions provinciales
, L.R.O. 1990, c. P.33. Il doit établir
    que « compte tenu des circonstances particulières de lespèce, il est essentiel
    que [lautorisation] soit accordée dans lintérêt public ou pour la bonne
    administration de la justice ».

[7]

Le dossier qui nous est présenté ne contient pas
    tous les documents déposés à la cour de première instance et lors de lappel.
    En particulier, il ne contient pas les documents qui nous indiqueraient si le
    requérant avait demandé que son procès soit tenu de manière bilingue (selon les
    articles 4 ou 5 du règlement 53/01 « Instances Bilingues »), malgré
    le fait quil ait choisi dêtre représenté par un parajuriste anglophone
    faisant en sorte que la procédure sest déroulée en anglais. Il nest pas non
    plus clair si le requérant avait demandé un appel bilingue devant la Cour de
    justice de lOntario avant de se présenter à lappel.

[8]

Néanmoins, cette cause soulève une question qui
    a une pertinence au-delà de la situation particulière du requérant et qui
    concerne les droits linguistiques des appelants dans les instances relatives
    aux infractions provinciales, sous larticle 126 de la
Loi sur les
    tribunaux judiciaires
et les dispositions du règlement 53/01 (en
    particulier les articles 4, 5, 7 et 8). Est-ce quun appelant francophone a le
    droit à un appel bilingue, même sil na pas demandé un procès bilingue? Un
    élément qui peut être important dans lanalyse est que le tribunal peut exercer
    les pouvoirs dun juge de première instance « sil estime que cela sert
    les intérêts de la justice », selon larticle 117(1) de la
Loi sur les
    infractions provinciales
?

[9]

Pour ces raisons, je conclus que cest dans
    lintérêt public et pour la bonne administration de la justice que la demande
    dautorisation dinterjeter appel soit accordée.

« K.
    van Rensburg j.c.a. »


